Citation Nr: 1447585	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-13 109	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The appellant had active service from August 1966 to July 1968. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Louisville, Kentucky.

This case was before the Board in March 2013 when the claims of entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, status post radical prostatectomy was remanded for additional development and consideration.  The March 2013 Board remand also referred claim for service connection for posttraumatic stress disorder, raised by the record in February 2012.  

Additionally, service connection claims for the right hip, right knee and right ankle were also on appeal before the Board and remanded for further development in the March 2013 Board remand.  Service connection for status post arthroplasty and degenerative joint disease of the right hip, for a right knee condition and a right ankle condition, has since been granted in a September 2013 rating decision.  The Veteran did not appeal the evaluations or effective dates of service connection assigned for these determinations.  Therefore, these claims are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  


FINDING OF FACT

The Board was notified, via VA Form 27-0820a, Report of First Notice of Death, electronically associated with the Veteran's claims file, received August 18, 2014, that the Veteran died in July 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


